TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00350-CV



                                   Fundraising, Inc., Appellant

                                                  v.

                   Calvin Williams and Mt. Zion Baptist Church, Appellees


                   FROM THE COUNTY COURT OF MILAM COUNTY
            NO. CVO 8379, HONORABLE FRANK SUMMERS, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Appellant filed its notice of appeal on June 20, 2006, and two volumes of the clerk’s

record were filed on July 10 and September 29, 2006. On November 20, appellant filed a request

for an extension of time to file its brief. This Court granted the motion and extended the briefing

deadline sixty days, until January 15, 2007. Appellant did not file its brief, and on February 22,

2007, we sent appellant notice that its brief was overdue and that its appeal was subject to dismissal

if it did not respond by March 5. To date, appellant has not responded to this Court. We therefore

dismiss the appeal for want of prosecution.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: April 12, 2007